Case 8:20-cv-00325-MSS-AEP Document 350 Filed 07/16/21 Page 1 of 2 PageID 7653




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 SECURITIES AND EXCHANGE
 COMMISSION,

       Plaintiff,

 v.                                            Case No: 8:20-cv-325-MSS-AEP

 BRIAN DAVISON, BARRY M.
 RYBICKI, EQUIALT LLC,
 EQUIALT FUND, LLC, EQUIALT
 FUND II, LLC, EQUIALT FUND III,
 LLC, EA SIP, LLC, 128 E. DAVIS
 BLVD, LLC, 310 78TH AVE, LLC,
 551 3D AVE S, LLC, 604 WEST
 AZEELE, LLC, 2101 W. CYPRESS,
 LLC, 2112 W. KENNEDY BLVD,
 LLC, 5123 E. BROADWAY AVE,
 LLC, BLUE WATERS TI, LLC,
 BNAZ, LLC, BR SUPPORT
 SERVICES, LLC, BUNGALOWS TI,
 LLC, CAPRI HAVEN, LLC, EA NY,
 LLC, EQUIALT 519 3RD AVE S.,
 LLC, MCDONALD REVOCABLE
 LIVING TRUST, SILVER SANDS TI,
 LLC and TB OLDEST HOUSE EST.
 1842, LLC,

       Defendants.



                     ORDER REAPPOINTING RECEIVER

       THIS CAUSE comes before the Court for consideration of the Receiver’s

 Unopposed Motion for Reappointment. (Dkt. 345) Neither the SEC nor Defendants

 Brian Davison and Bryan Rybicki oppose the relief sought. (Id. at 8) Having
Case 8:20-cv-00325-MSS-AEP Document 350 Filed 07/16/21 Page 2 of 2 PageID 7654




 considered the Motion, and being otherwise fully advised, it is ORDERED and

 ADJUDGED that:

          1. The Receiver’s Unopposed Motion for Reappointment, (Dkt. 345), is

             GRANTED.

          2. Burton W. Wiand is reappointed as the Receiver for the purposes of 28

             U.S.C. § 754. This Order attaches and incorporates by reference as if fully

             set forth herein the Court’s Order appointing the Receiver, (Dkt. 11),

             dated February 14, 2020. The Receiver’s mandate upon reappointment

             shall be governed by the attached and incorporated provisions of the

             Order appointing the Receiver.



       DONE and ORDERED in Tampa, Florida, this 16th day of July 2021.




 Copies furnished to:
 Counsel of Record
 Any Unrepresented Person




                                         - 2 -
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 1 of 12 PageID 7655




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  SECURITIES AND EXCHANGE
  COMMISSION,

         Plaintiff,

  v.                                                      Case No: 8:20-cv-00325-T-35AEP

  BRIAN DAVISON, BARRY M. RYBICKI,
  EQUIALT LLC, EQUIALT FUND, LLC,
  EQUIALT FUND II, LLC, EQUIALT
  FUND III, LLC, EA SIP, LLC,

         Defendants,
                                                                   FILED EX PARTE
                                                                   AND UNDER SEAL
  128 E. DAVIS BLVD, LLC, 310 78TH
  AVE, LLC, 551 3D AVE S, LLC, 604
  WEST AZEELE, LLC, BLUE WATERS
  TI, LLC, 2101 W. CYPRESS, LLC, 2112
  W. KENNEDY BLVD, LLC, BNAZ,LLC,
  BR SUPPORT SERVICES, LLC, CAPRI
  HAVEN, LLC, EANY,LLC, BUNGALOWS
  TI, LLC, EQUIALT 519 3RD AVE S., LLC,
  MCDONALD REVOCABLE LIVING
  TRUST, 5123 E. BROADWAY AVE, LLC,
  SILVER SANDS TI, LLC, TB OLDEST
  HOUSE EST. 1842, LLC,

         Relief Defendants.


   SEALED ORDER GRANTING PLAINTIFF’S EMERGENCY EX PARTE MOTION FOR
           APPOINTMENT OF RECEIVER AND MEMORANDUM OF LAW

         WHEREAS, Plaintiff Securities and Exchange Commission has filed an Emergency

  Motion for the appointment of a Receiver over Defendants EquiAlt LLC, EquiAlt Fund, LLC

  EquiAlt Fund II, LLC, EquiAlt Fund III, LLC, and EA SIP, LLC (collectively the “Corporate

  Defendants”), (Dkt. 6), and all of the Relief Defendants in this action with full and exclusive

  power, duty and authority to: administer and manage the business affairs, funds, assets,
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 2 of 12 PageID 7656




  choses in action and any other property of the Corporate Defendants and Relief Defendants;

  marshal and safeguard all of the assets of the Corporate Defendants and Relief Defendants

  and take whatever actions are necessary for the protection of investors;

           WHEREAS, the Court has found Plaintiff Securities and Exchange Commission has

  made a sufficient and proper showing of the relief requested by evidence demonstrating a

  prima facie case of violations of the federal securities laws by the Defendants.

           WHEREAS this Court has subject matter jurisdiction over this action and

  personal jurisdiction over the Defendants, and venue properly lies in this district.

           WHEREAS, the Commission has submitted the credentials of a candidate to be

  appointed as Receiver of all of the assets, properties, books and records, and other items

  of the Corporate Defendants and the Relief Defendants and the Commission has advised

  the Court that this candidate is prepared to assume this responsibility if so ordered by the

  Court.

           NOW, THEREFORE, IT IS ORDERED AND ADJUDGED that Burton Wiand, Esq.

  is hereby appointed the Receiver over the Corporate Defendants and Relief Defendants,

  each of their subsidiaries, successors and assigns, and is hereby authorized, empowered,

  and directed to:

     1. Take immediate possession of all property, assets and estates of every kind of the

           Corporate Defendants and Relief Defendants whatsoever and wheresoever

           located, including but not limited to all offices maintained by the Corporate

           Defendants and Relief Defendants, rights of action, books, papers, data processing

           records, evidences of debt, bank accounts, savings accounts, certificates of deposit,

           stocks, bonds, debentures and other securities, mortgages, furniture, fixtures, office

           supplies and equipment, and all real property of the Corporate Defendants and

                                                 2
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 3 of 12 PageID 7657




        Relief Defendants, wherever situated, and to administer such assets as is required

        in order to comply with the directions contained in this Order, and to hold all other

        assets pending further order of this Court;

     2. Investigate the manner in which the affairs of the Corporate Defendants and Relief

        Defendants were conducted and institute such actions and legal proceedings, for

        the benefit and on behalf of the Corporate Defendants and Relief Defendants and

        their investors and other creditors as the Receiver deems necessary against those

        individuals, corporations, partnerships, associations and/or unincorporated

        organizations which the Receiver may claim have wrongfully, illegally or otherwise

        improperly misappropriated or transferred money or other proceeds directly or

        indirectly traceable from investors in EquiAlt Fund, LLC, EquiAlt Fund II, LLC,

        EquiAlt Fund III, LLC, and EA SIP, LLC, their officers, directors, employees,

        affiliates, subsidiaries, or any persons acting in concert or participation with them,

        or against any transfers of money or other proceeds directly or indirectly traceable

        from investors in EquiAlt Fund, LLC, EquiAlt Fund II, LLC, EquiAlt Fund III, LLC,

        and EA SIP, LLC; provided such actions may include, but not be limited to, seeking

        imposition of constructive trusts, disgorgement of profits, recovery and/or

        avoidance of fraudulent transfers, rescission and restitution, the collection of debts,

        and such orders from this Court as may be necessary to enforce this Order;

     3. Initially recover, control and possess liquid assets, known real estate, LLC assets

        and high-end personal assets purchased with funds traceable from investor

        proceeds, and trusts if the Receiver deems appropriate. The Receiver is

        specifically authorized to retain for the purposes of the receivership, forensic

        accountants (Yip and Associates), information technology consultants and counsel

                                               3
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 4 of 12 PageID 7658




        specializing in information technology research (Adam Sharp, E-Hounds, Inc. and

        Robert Stines of Freeborn & Peters LLP), RWJ Group, LLC, and investigators, and

        counsel in Phoenix, Arizona to assist in the service of the Order and securing of

        records and assets. The Receiver shall advise and seek the consent of the Court

        with respect to the institution of claims relating to vendors, professionals, investors,

        or financial institutions, or other litigation of a complex and significant nature that

        may involve commitment of significant assets or the incurrence of significant costs

        or expenses to the receivership;

     4. Present to this Court a report reflecting the existence and value of the assets of the

        Corporate Defendants and Relief Defendants and of the extent of liabilities, both

        those claimed to exist by others and those the Receiver believes to be legal

        obligations of the Corporate Defendants and Relief Defendants;

     5. Appoint one or more special agents, employ legal counsel, actuaries, accountants,

        clerks, consultants and assistants as the Receiver deems necessary and to fix and

        pay their reasonable compensation and reasonable expenses, as well as all

        reasonable expenses of taking possession of the assets and business of the

        Corporate Defendants and Relief Defendants and exercising the power granted by

        this Order, subject to prior approval by this Court;

     6. Engage persons in the Receiver’s discretion to assist the Receiver in carrying out the

        Receiver’s duties and responsibilities, including, but not limited to, the United States

        Marshal’s Service, accountants, or a private security firm;

     7. Defend, compromise or settle legal actions, including the instant proceeding, in which

        the Corporate Defendants, the Relief Defendants, or the Receiver are a party,

        commenced either prior to or subsequent to this Order, without authorization of this

                                               4
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 5 of 12 PageID 7659




        Court up to a total amount of $50,000 for each claim; except, however, in actions

        where the Corporate Defendants or Relief Defendants are nominal parties, where

        the action does not effect a claim against or adversely affect the assets of Corporate

        Defendants or Relief Defendants, the Receiver may file appropriate pleadings at the

        Receiver’s discretion. The Receiver may waive any attorney-client or other privilege

        held by the Corporate Defendants or Relief Defendants;

     8. Assume control of, and be named as authorized signatory for, all accounts at any

        bank, brokerage firm or financial institution which has possession, custody or

        control of any assets or funds, wherever situated, of the Corporate Defendants or

        Relief Defendants and, upon, order of this Court, of any of their subsidiaries or

        affiliates, provided that the Receiver deems it necessary;

     9. Make or authorize such payments and disbursements from the funds and assets

        taken into control, or thereafter received by the Receiver, and incur, or authorize

        the incurrence of, such expenses and make, or authorize the making of, such

        agreements as may be reasonable, necessary, and advisable in discharging the

        Receiver’s duties;

     10. Have access to and review all mail of Corporate Defendants or Relief Defendants

        (except for mail that appears to be purely personal or in any respect attorney-client

        privileged communication to or from the individual Defendants) received at any office

        or address of Corporate Defendants or Relief Defendants.

        IT IS FURTHER ORDERED AND ADJUDGED that, in connection with the

  appointment of the Receiver provided for above:

     11. The Corporate Defendants or Relief Defendants and all of their directors, officers,

        agents, employees, attorneys, attorneys-in-fact, shareholders, and other persons

                                              5
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 6 of 12 PageID 7660




        who are in custody, possession, or control of any assets, books, records, or other

        property of the Defendants and Relief Defendants shall deliver forthwith upon

        demand such property, money, books and records to the Receiver, and shall

        forthwith grant to the Receiver authorization to be a signatory as to all accounts at

        banks, brokerage firms or financial institutions which have possession, custody or

        control of any assets or funds in the name of or for the benefit of the Corporate

        Defendants and Relief Defendants;

     12. The Receiver is authorized to open a bank account or accounts in the name of the

        Receivership to carry out the business of the Receivership and the Receivership

        Estate;

     13. All banks, brokerage firms, financial institutions, and other business entities which

        have possession, custody or control of any assets, funds or accounts in the name

        of, or for the benefit of the Corporate Defendants and Relief Defendants shall

        cooperate expeditiously in the granting of control and authorization as a necessary

        signatory as to said assets and accounts to the Receiver;

     14. Unless authorized by the Receiver, the Corporate Defendants and Relief

        Defendants and their principals shall take no action, nor purport to take any action,

        in the name of or on behalf of the Corporate Defendants and Relief Defendants;

     15. The Corporate Defendants and Relief Defendants, their principals, and their

        respective officers, agents, employees, attorneys, and attorneys-in-fact, shall

        cooperate with and assist the Receiver. The Corporate Defendants and Relief

        Defendants and their principals and respective officers, agents, employees,

        attorneys, and attorneys-in-fact shall take no action, directly or indirectly, to hinder,

        obstruct, or otherwise interfere with the Receiver in the conduct of the Receiver’s

                                                6
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 7 of 12 PageID 7661




        duties or to interfere in any manner, directly or indirectly, with the custody,

        possession, management, or control by the Receiver of the funds, assets, premises,

        and choses in action described above;

     16. The Receiver, and any counsel whom the Receiver may select, are entitled to

        reasonable compensation from the assets now held by or in the possession or control

        of or which may be received by the Corporate Defendants and Relief Defendants;

        said amount or amounts of compensation shall be commensurate with their duties

        and obligations under the circumstances, subject to approval of the Court. The

        Receiver is specifically authorized to retain Wiand Guerra King P.A. as attorneys for

        the Receiver;

     17. During the period of this receivership, all persons, including creditors, banks,

        investors, or others, with actual notice of this Order, are enjoined from filing a petition

        for relief under the United States Bankruptcy Code without prior permission from this

        Court, or from in any way disturbing the assets or proceeds of the receivership or

        from prosecuting any actions or proceedings which involve the Receiver or which

        affect the property of the Corporate Defendants and Relief Defendants;

     18. The Receiver is fully authorized to proceed with any filing the Receiver may deem

        appropriate under the Bankruptcy Code as to the Corporate Defendants and Relief

        Defendants;

     19. Title to all property, real or personal, all contracts, rights of action and all books

        and records of the Corporate Defendants and Relief Defendants and their

        principals, wherever located within or without this state, is vested by operation of

        law in the Receiver;




                                                7
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 8 of 12 PageID 7662




     20. Upon request by the Receiver, any company providing telephone services to the

        Corporate Defendants or Relief Defendants shall provide a reference of calls from

        any number presently assigned to the Defendants and Relief Defendants to any

        such number designated by the Receiver or perform any other changes necessary

        to the conduct of the receivership;

     21. Any entity furnishing water, electric, telephone, sewage, garbage or trash removal

        services to the Corporate Defendants or Relief Defendants shall maintain such

        service and transfer any such accounts to the Receiver unless instructed to the

        contrary by the Receiver. The Receiver shall pay the invoices from the

        aforementioned utilities for services provided to the Corporate Defendants and Relief

        Defendants in the ordinary course of their business;

     22. The United States Postal Service is directed to provide any information requested by

        the Receiver regarding the Corporate Defendants or Relief Defendants as directed

        by the Receiver;

     23. No bank, savings and loan association, other financial institution, or any other person

        or entity shall exercise any form of set-off, alleged set-off, lien, or any form of self-

        help whatsoever, or refuse to transfer any funds or assets to the Receiver’s control

        without the permission of this Court;

     24. No bond shall be required in connection with the appointment of the Receiver.

        Except for an act of gross negligence or greater, the Receiver shall not be liable for

        any loss or damage incurred by the Corporate Defendants or Relief Defendants, or

        by the Receiver’s officers, agents or employees, or any other person, by reason of

        any act performed or omitted to be performed by the Receiver in connection with the

        discharge of the Receiver’s duties and responsibilities;

                                                8
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 9 of 12 PageID 7663




     25. Service of this Order shall be sufficient if made upon the Corporate Defendants or

        Relief Defendants and their principals by facsimile or overnight courier;

     26. In the event the Receiver discovers that funds of persons who have invested in

        EquiAlt Fund, LLC EquiAlt Fund II, LLC, EquiAlt Fund III, LLC, and EA SIP, LLC

        have been transferred to other persons or entities, the Receiver shall apply to this

        Court for an Order giving the Receiver possession of such funds or assets acquired

        with such funds and, if the Receiver deems it advisable, extending this receivership

        over any person or entity holding such investor funds or assets;

     27. This Court shall retain jurisdiction of this matter for all purposes;

     28. Within thirty (30) days after the end of each calendar quarter, the Receiver shall

        file and serve a full report and accounting of each Receivership Estate (the

        “Quarterly Status Report”), reflecting (to the best of the Receiver’s knowledge as

        of the period covered by the report) the existence, value, and location of all

        Receivership Property, and of the extent of liabilities, both those claimed to exist

        by others and those the Receiver believes to be legal obligations of the

        Receivership Estates;

     29. The Quarterly Status Report shall contain the following:

                A.     A summary of the operations of the Receiver;
                B.     The amount of cash on hand, the amount and nature of accrued
                       administrative expenses, and the amount of unencumbered funds
                       in the estate;
                C.     A schedule of all the Receiver’s receipts and disbursements
                       (attached as Exhibit A to the Quarterly Status Report), with one
                       column for the quarterly period covered and a second column for
                       the entire duration of the receivership;
                D.     A description of all known Receivership Property, including
                       approximate or actual valuations, anticipated or proposed

                                                9
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 10 of 12 PageID 7664




                       dispositions, and reasons for retaining assets where no disposition
                       is intended;
                E.     A description of liquidated and unliquidated claims held by the
                       Receivership Estate, including the need for forensic and/or
                       investigatory resources; approximate valuations of claims; and
                       anticipated or proposed methods of enforcing such claims
                       (including likelihood of success in: (i) reducing the claims to
                       judgment; and, (ii) collecting such judgments);
                F.     The status of Creditor Claims Proceedings, after such proceedings
                       have been commenced; and,
                G.     The Receiver’s recommendations for a continuation or
                       discontinuation of the receivership and the reasons for the
                       recommendations.
      30. Subject to Paragraphs 31 - 37 immediately below, the Receiver need not obtain

         Court approval prior to the disbursement of Receivership Funds for expenses in

         the ordinary course of the administration and operation of the receivership.

         Further, prior Court approval is not required for payments of applicable federal,

         state or local taxes;

      31. Subject to Paragraph 32 immediately below, the Receiver is authorized to solicit

         persons and entities (“Retained Personnel”) to assist him in carrying out the duties

         and responsibilities described in this Order. Except as otherwise provided herein,

         the Receiver shall not engage any Retained Personnel without first obtaining an

         Order of the Court authorizing such engagement;

      32. The Receiver and Retained Personnel are entitled to reasonable compensation

         and expense reimbursement from the Receivership Estates as described in the

         “Billing Instructions for Receivers in Civil Actions Commenced by the U.S.

         Securities and Exchange Commission” (the “Billing Instructions”) agreed to by the

         Receiver. Such compensation shall require the prior approval of the Court;

      33. Within forty-five (45) days after the end of each calendar quarter, the Receiver and

                                              10
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 11 of 12 PageID 7665




         Retained Personnel shall apply to the Court for compensation and expense

         reimbursement from the Receivership Estates (the “Quarterly Fee Applications”).

         At least thirty (30) days prior to filing each Quarterly Fee Application with the Court, the

         Receiver will serve upon counsel for the SEC a complete copy of the proposed

         Application, together with all exhibits and relevant billing information in a format to be

         provided by SEC staff;

      34. All Quarterly Fee Applications will be interim and will be subject to cost benefit and

         final reviews at the close of the receivership. At the close of the receivership, the

         Receiver will file a final fee application, describing in detail the costs and benefits

         associated with all litigation and other actions pursued by the Receiver during the

         course of the receivership;

      35. Quarterly Fee Applications may be subject to a holdback in the amount of 20% of

         the amount of fees and expenses for each application filed with the Court. The

         total amounts held back during the course of the receivership will be paid out at

         the discretion of the Court as part of the final fee application submitted at the close

         of the receivership;

      36. Each Quarterly Fee Application shall:

                A.      Comply with the terms of the Billing Instructions agreed to by the
                        Receiver; and,
                B.      Contain representations (in addition to the Certification required by
                        the Billing Instructions) that: (i) the fees and expenses included
                        therein were incurred in the best interests of the Receivership Estate;
                        and, (ii) with the exception of the Billing Instructions, the Receiver
                        has not entered into any agreement, written or oral, express or
                        implied, with any person or entity concerning the amount of
                        compensation paid or to be paid from the Receivership Estate, or
                        any sharing thereof.
      37. At the close of the Receivership, the Receiver shall submit a Final Accounting, in


                                                 11
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 12 of 12 PageID 7666




         a format to be provided by SEC staff, as well as the Receiver’s final application for

         compensation and expense reimbursement;

      38. On the request of the Commission, the Receiver shall provide the Commission

         with any documentation that the Commission deems necessary to meet its

         reporting requirements, that is mandated by statute or Congress, or that is

         otherwise necessary to further the Commission’s mission.

      39. The Receiver has a continuing duty to ensure that there are no conflicts of interest

         between the Receiver, his Retained Personnel, and the Receivership Estate.

             DONE and ORDERED in Tampa, Florida, this 14th day of February, 2020.




   Copies furnished to:
   PLAINTIFF’S COUNSEL ONLY
   US MARSHAL’S SERVICE




                                              12
